Citation Nr: 0202732	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-18 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased rating for post-traumatic stress 
syndrome (PTSD), currently rated as 50 percent disabling from 
an original grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's PTSD claim has been developed.

2.  Until his March 2001 examination, the veteran's PTSD was 
manifested by isolated auditory hallucinations, irritability, 
anxiety and panic attacks, intrusive memories, periodic 
episodes of anger when provoked, impairment of abstract 
thinking and short-term memory, a good relationship with his 
two children and the maintenance of two friendships, and 
difficulty in adapting to stressful circumstances at work.

3.  The veteran's PTSD deteriorated during appeal and is now 
manifested by more frequent and intensive negative symptoms 
such as impairing anxiety and depression, a propensity for 
anger, no close friends, unprovoked loss of emotional and 
behavioral control, and overly intense displays of hostility 
and rage.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 50 
percent, but no more, for PTSD have been met from May 21, 
1998, to March 13, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2001).

2.  The schedular criteria for a disability rating of 70 
percent, but no more, for PTSD have been met as of March 14, 
2001.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim. See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In this case, 
the Board finds that VA has met its duty to advise and notify 
the veteran in this case.  Specifically, the veteran was 
notified by letter of the VCAA, which requested the veteran 
to submit any further evidence he wanted the RO to consider.  
The key issue in this case is the evidence and criteria 
needed for an increased PTSD rating, and the veteran was 
notified of such evidence and criteria in RO rating decisions 
and statements of the case, dated February 1999 through May 
2001.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for service connection 
for cause of death have been properly developed and that all 
relevant evidence needed for an equitable resolution of this 
issue on appeal have been identified and obtained by the RO.  
VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to his claim.  The RO requested all relevant treatment 
records identified by the veteran, and at his September 2001 
hearing the veteran was informed as to what records VA was 
requesting and he was asked to assist in obtaining the 
evidence.  The veteran was provided a VA in examination in 
March 2001, and records of VA treatment dating back to 1998 
have been obtained and associated with his claim file.  
Therefore, the Board finds that no further assistance to the 
appellant regarding development of evidence is required and 
the duty to assist the appellant has been satisfied.

The Board notes that in September 2001, VA received records 
of VA medical treatment, dated between January 2001 and 
August 2001.  A waiver of his right to have this evidence 
reviewed by the RO accompanied this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2001).

II. Increased Rating for PTSD

Upon review of his claim, the RO granted service connection 
for PTSD in February 1999, and assigned a 10 percent 
disability rating that was effective May 21, 1998.  The 
veteran's rating was subsequently increased to 50 percent 
disabling, effective the date of his original claim.  The 
veteran contends that he is entitled to an even greater 
disability rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  In the appeal of an 
initial assignment of a rating disability, a veteran may be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period, a practice 
known as "staged ratings".  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The RO has assigned the veteran's PTSD a 50 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  Under DC 9411, the current 50 percent disability 
rating contemplates occupational and social impairment with 
reduced reliability and productivity, due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

An increased rating (to 70 percent) would be appropriate for 
PTSD that is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, DC 9411 (2001). 

The Board has determined that the evidence shows the veteran 
has occupational and social impairment, with reduced 
reliability and productivity, such that his overall condition 
more closely approximates the criteria for a 50 percent 
disability rating under DC 9411, from the date of his claim 
to March 13, 2001.  A January 1999 VA PTSD examination report 
reflects that the veteran was diagnosed with chronic, mild 
PTSD after presenting with such symptoms as an intact recent 
and remote memory, no suicidal or homicidal ideations, and 
auditory hallucinations which appeared to be isolated and 
non-disruptive to daily living activities.  The January 1999 
VA examination report also stated that the veteran's job with 
a fire department was beginning to get stressful when the 
department began to respond to such things as retrieving 
burned bodies from automobile fires.  A letter from a VA 
physician dated in March 1999 states that the veteran's work-
related stress exacerbated his PTSD symptoms to the extent 
that medications needed to be prescribed and that his PTSD 
symptoms were severely disabling.  An October 1999 letter 
from a different VA physician state that the veteran's PTSD 
also severely impairs his social functioning.

The evidence of record also includes the veteran's VA PTSD 
treatment records.  The August 1998 VA PTSD intake report 
states that the veteran "does not appear to be bothered a 
great deal by intrusive thoughts/dreams of combat-related 
material."  VA outpatient treatment records from November 
1998 to October 1999 indicate the veteran reported symptoms 
of: irritability, but not violence; nightmares and sleep 
disturbance; isolation; problems with intrusive memories of 
combat experiences; no suicidal or homicidal ideations; 
anxiety "at times"; and feelings of wanting to "go off" on 
some people, but avoiding getting into fights.

During an August 2000 hearing at the RO before a decision 
review officer, the veteran reported increasing problems with 
his concentration and a recent incident that required getting 
off an Interstate because he forgot where he was going.  The 
veteran also reported panic attacks and thoughts of suicide 
and homicide.  He related an incident in which he drew a gun 
on passengers in another vehicle after having a merging 
incident with the other vehicle.  The veteran stated he is 
getting sleep with his medication, has a good relationship 
with his children, and while he does not "fool around with 
many people," he had two close friends with whom he will 
watch "games" at his home.  The veteran also stated that he 
had not been "doing well with following orders" at work and 
that discipline action due to insubordination in front of 
others recently resulted in his having time off work without 
pay.

The veteran's VA medical treatment records from October 1999 
to October 2000 indicate the veteran had a mild decline in 
episodes of sadness, and while symptoms of depression 
intensified after the gun incident described above, the 
symptoms lessened again a month later.  A November 2000 
letter from a VA physician states the veteran suffers from 
occasional suicide ideation, periodic episodes of explosive 
anger when provoked, impairment in both abstract thinking and 
short-term memory, and difficulty in adapting to stressful 
circumstances at work.  The evidence also includes VA 
treatment records from February 1999 to February 2001, which 
indicate symptoms consistent with those noted in the 
aforementioned VA treatment records.

The Board finds that the foregoing evidence shows that the 
veteran has panic attacks, impairment of short-term memory, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships, such that the 
veteran had occupational and social impairment with reduced 
reliability and productivity.  And while the evidence reveals 
suicidal and homicidal ideation unreported during medical 
treatment, the evidence does not show deficiencies in family 
relations, obsessional rituals interfering with routing 
activities, illogical, obscure, or irrelevant speech, near-
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively, 
unprovoked irritability with periods of violence, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The manifestation of such symptoms, as indicated 
above, must be demonstrated under DC 9411 for the award of a 
70 percent rating.  While the medical evidence shows the 
veteran had increasing difficulty at work and of episodes of 
violence, the evidence also shows that the veteran has 
generally avoided violence, and that his episodes of violence 
were periodic and when provoked.  Therefore, a 50 percent 
disability rating is warranted for his PTSD from the date of 
his claim, May 21, 1998, to March 13, 2001.  See 38 C.F.R. 
§ 4.7 (2001); see also Fenderson, 12 Vet. App. at 126.

The Board has also determined that the medical evidence 
establishes a 70 percent disability rating under DC 9411 on 
March 14, 2001.  At this point, the medical evidence 
indicates a deterioration of the veteran's PTSD to the degree 
that his disability now approximates a 70 percent disability 
rating.  The report of the March 14, 2001, VA examination 
reflects that the veteran demonstrate clinically significant 
and impairing anxiety, depression, a propensity for anger but 
no indications of a thought disorder, and a diagnosis of a 
full symptom pattern of very severe and progressive PTSD.  
His progressive deterioration in personal adjustment and 
exacerbation in the frequency and intensity of negative 
symptom expression is also reflected in the examination 
report.  The examination report also reveals the veteran 
indicated that he has a small number of acquaintances with 
whom he will chat briefly but has not had close friends in a 
number of years.  He also indicated that he is easily 
frustrated, quick to anger, and prone to abrupt, and 
seemingly unprovoked, loss of emotional and behavioral 
control.  He also indicated overly intense displays of 
hostility and rage.  The examination report also states the 
veteran was pleasant, lucid, fully cooperative, and alert 
during examination.  The Board has determined that this 
medical evidence more closely approximates the criteria for a 
70 percent disability rating as the March 2001 medical 
evidence indicates depression affecting his ability to 
function effectively, impaired impulse control through 
unprovoked loss of emotional and behavioral control, 
difficulty in adapting to stressful situations, and an 
inability to establish and maintain effective relationships.  
See 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2001); see also 
Fenderson, 12 Vet. App. at 126.  Therefore, the Board finds 
that the veteran's claim succeeds to the extent that he is 
granted a 70 percent disability rating, but no more, as of 
March 14, 2001.

A disability rating in excess of 70 percent is not warranted.  
The highest disability rating of 100 percent under DC 9411 is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought process or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, DC 9411 (2001).

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent 
disability rating, and that the preponderance of the evidence 
shows that the criteria for a 100 percent rating have not 
been met.  Specifically, the medical evidence does not 
indicate the veteran has total occupational and social 
impairment, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting himself 
or others, intermittent inability to perform the activities 
of daily living including maintenance of minimal personal 
hygiene, disorientation to time or place, or memory loss of 
names of his close relatives, his own occupation, or even his 
own name.  In fact, the evidence shows the veteran suffers 
from occasional, not persistent, hallucinations.  The 
evidence also reveals that he has periodic, not persistent, 
incidents of danger to others.  With regard to employment, 
while the evidence reveals the veteran is having increasing 
difficulty with employment to the degree that he had leave 
without pay due to insubordination, the evidence indicates 
the veteran is still employed as a captain in a fire 
department.  Therefore, the Board finds that the impairment 
resulting from the veteran's PTSD does not approximate the 
criteria for a 100 percent disability rating, and as such, no 
higher than a 70 percent disability rating is warranted 
during any stage of his appeal period.


ORDER

An increased rating for PTSD, evaluated as 50 percent 
disabling before March 13, 2001, is denied.

A 70 percent, but no greater than 70 percent, disability 
rating for PTSD is granted, effective March 14, 2001, and 
subject to the laws and regulations controlling disbursement 
of VA monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



